
	

114 HRES 537 IH: Expressing the sense of the House of Representatives that Federal law prohibits the transfer of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 537
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Ms. Jenkins of Kansas submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Federal law prohibits the transfer of
			 individuals detained at United States Naval Station, Guantanamo Bay, Cuba,
			 to the United States.
	
	
		
 That it is the sense of the House of Representatives that—(1)the 107 detainees currently imprisoned at United States Naval Station, Guantanamo Bay, Cuba, are imprisoned there for various reasons relating to national security and the safety and security of our allies and military forces around the world;(2)the transfer or release of those 107 detainees would present grave dangers and security risks to the foreign countries where some may be released, and to the communities and military installations at Fort Leavenworth, Kansas, Charleston, South Carolina, and the community of Florence, Colorado, that have been identified as possible transfer locations;(3)sections 1032, 1033, and 2808 in the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, clearly prohibits the use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba, and the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, and the use of funds for the construction of any new facilities at United States Naval Station, Guantanamo Bay, Cuba;(4)it is the sense of the House of Representatives that to do so would clearly and unequivocally violate Federal law and the appropriations powers enumerated to Congress in article I, section 9, clause 7 of the United States Constitution; and(5)it is the sense of the House of Representatives that the President’s continued planning and discussion of such a closure and transfer of terrorists may result in illegal actions committed by him.
